DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following disclosed patentably distinct species: 
Species I, Figs. 1-10: Figs. 1-10 disclose a semiconductor device according to a first embodiment.
Species II, Figs. 12-13: Figs. 12-13 disclose a FinFET device according to a second embodiment. Referring to FIGS. 12 and 13, a plurality of the fin structures 133 spaced apart from each other may be provided on the semiconductor substrate 100. As an example, the fin structures 133 may be spaced apart from each other in the first and second directions D1 and D2 crossing each other. In each of the fin structures 133, each of the upper portions 133U may have a second 15width W2, which is smaller than the first width W1, in the first direction D1, and may have a second length L2 in the second direction D2. The upper portions 133U may have a second height H2 that is greater than about two times the second width W2. In some embodiments, each of the fin structures 133 may be provided in the form of a unitary body. That is, the lower portion 133L of each fin structure 133 may be connected to the upper portions 133U without any interface formed there between. In each of the fin structures 133, the lower portion 133L may have crystal defects extending or propagating in a direction inclined to the top surface of the semiconductor substrate 100. For example, on a (111) plane, the lower portion 133L may include the crystal defects 130a extending or propagating in the 
Species III, Figs. 14-15: Figs. 14-15 disclose a FinFET device according to a third embodiment. Referring to FIGS. 14A and 14B, the fin structures 133 may be provided on the semiconductor substrate 100 to be spaced apart from each other in the first direction Dl and the second direction D2. According to the present embodiment, a space between the fin structures 133 adjacent to each other in the first direction D1 may have at least two different values. For example, the second insulating separation patterns 143a and 143b extending in the second direction D2 may have at least two 17spaced apart from each other by the second insulating separation pattern 143 (for example, by the first distance). The lower portions 133L of the fin structures 133, which are adjacent to each other in the first direction D1 and are respectively provided on the first and second regions R1 and R2, may be spaced apart from each other by the device isolation layer 105 (for example, by the second distance). Here, the second distance may be greater than the first distance. The metal gate electrodes 170 may be provided to cross the first and second regions R1 and R2 and to cross the upper portions 133U of the fin structures 133 of the first and second regions R1 and R2.
Species IV, Figs. 16-17: Figs. 16-17 disclose a FinFET device according to a fourth embodiment. Referring to FIGS. 16 and 17, the semiconductor substrate 100 may include the first region RI and the second region R2. For example, the first region R1 may be a region, on which NMOS field-effect transistors are formed, and the second 18may include a lower portion 139L extending in the first direction D1 and the upper portions 139U protruding from the lower portion 139L and extending in the second direction D2. In the second fin structure FS2, the upper portions 139U of the buffer pattern 133P may have top surfaces that are positioned at a lower level than those of the upper portions 138U of the first fin structure FS1. In addition, the top surfaces of the channel patterns 137 may be substantially coplanar with those of the upper portions 138U of the first fin structure FS 1. [00105] As xGex, and the channel patterns 135 may be formed of SiiyGey (where y> x). As other example, the buffer pattern 133P and the channel patterns 135 may be formed of Ill-V compounds having different energy band gaps. In some embodiments, the channel patterns 135 of the second fin structure FS2 may be formed by a SEG process using top surfaces of the upper portions 139U of the buffer pattern 133P as a seed layer. An interface may exist between the upper portions 139U of the buffer pattern 133P and the channel patterns 135. In some embodiments, since the upper portions 139U of the buffer pattern 133P are formed of a substantially defect-free semiconductor material, it may be possible to reduce crystal defects in the channel patterns 135.
In the semiconductor device of FIG. 17, a first fin structure FS1 may include the first buffer pattern 133N and the first channel patterns 137, and a second fin structure FS2 may include the second buffer pattern 133P and the second channel patterns 135. Here, each of the first and second buffer patterns 133N and 133P may be formed of a single semiconductor material, as described above, and thus, it may include the lower portions 138L, 139L extending in the first direction D1 and the upper portions 138U, 139U protruding from the lower portions 138L, 139L and extending in the second direction D2. [00107] First the first channel patterns 137 may be formed of a material xGex, and the first channel patterns 137 may be formed of Si yGey (where x>y). As another example, the first buffer pattern 133N may be formed of InixGaxAs, and the first channel patterns 137 may be formed of In1yGayAs. In 19some embodiments, the first channel patterns 137 may be epitaxial patterns that are epitaxially grown from the top surfaces of the upper portions 133U of the first buffer pattern 133N.
The species are independent or distinct because the species comprise different processing parameters or elements for each identified species. In addition, these species are not recognized obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813